DETAILED ACTION
This action is responsive to the following communications: Appeal Brief filed on July 16, 2022, and the Amendment filed after the Notice of Appeal, filed on July 28, 2022. This application was published as U.S. Patent Application Publication No. 2022/0269378 A1 on August 25, 2022. 

	Applicant filed three amendments on or after the filing of the Notice of Appeal: July 16, 2022, July 28, 2022, and August 3, 2022.
	As indicated in the Advisory Action mailed on August 3, 2022, the amendment filed on July 16, 2022, was NOT ENTERED because it was not properly signed. Also as noted in the Advisory Action, the amendment filed on July 28, 2022, was OK TO ENTER. The Advisory Action describes the impact of the entered amendment.
	
	The Applicant additional filed an amendment on August 3, 2022. This amendment only contained a complete specification: an abstract, written description, and drawings. However, the amendment failed to comply with the requirements MPEP 714(II)(B), specifically, because it failed to provide the proper markups indicating the changes made via the amendments.
	Alternatively, the Applicant may have intended this filing to constitute the filing of a substitute specification. However, in that case, the filing of a substitute specification has its own, additional, requirements, which are described in MPEP 608.01(q). Importantly, when filing a substitute specification, the requirements include the submission of a marked up specification, including the markups indicating all the changes made by the amendments, a “clean” specification, which is a corrected specification without any markups, and a statement that the substitute specification does not contain new matter.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is made Non-Final.

Claims 21-40 are pending in this case. Claims 30 and 31 were amended via the Amendment filed after the Notice of Appeal on July 28, 2022. Claims 21 and 30-32 are the independent claims. Claims 21-40 are rejected.

PROSECUTION REOPENED




In view of the Appeal Brief filed on July 16, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments, see Appeal Brief, pages 8-25, filed July 16, 2022, with respect to the rejections of claims 21-40 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of art already of record (Ording, Malleck, Lim, and Chan), and a new reference (Adachi), as described below.

Specification
The disclosure remains objected to because of the following informalities:  
On page 7, there is an extra space in the parenthetical acronym for “VPN” in the first sentence of its definition.
On page 8, in the Security Groups definition, there are two issues:
The second sentence recites “A security group...” This should recite “In a security group...”
The acronym “SSH” should be defined.
On page 11, in the last sentence of the second paragraph, there appear to be missing words (“...0f the machine or client device displaying the , then much time may be lost.”).
The word “reboot” is misspelled as “roboot” in ten instances, beginning on page 29.
See pages 29 (twice), 34 (twice), 37, 38, 45 (twice) and 48 (twice).
On page 37, the line beginning “first association data...” recites “...with with the first application.”
Appropriate corrections are required.
The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following was not properly marked:
GOOGLE CHROME (page 16, last line on the page)
Appropriate correction is required.

Claim Objections
Claims 30 and 31 remain objected to because of the following informalities:  
Claims 30 and 31 recite “roboot” instead of “reboot.” 
Prior to the July 28, 2022, amendment, there were two instances of “roboot” in each claim; the July 28, 2022, amendment corrected one instance in each claim. The remaining “roboot” in each claim must be corrected. 
Claim 30 still contains “and/or.” This should be amended to “or.” 
Appropriate corrections are required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0096396 A1, filed by Ording et al., on October 19, 2010, and published on April 19, 2012 (hereinafter Ording), in view of U.S. Patent Application Publication No. 2010/0115334 A1, filed by Malleck et al., on November 5, 2008, and published on May 6, 2010 (hereinafter Malleck), further in view of U.S. Patent Application Publication No. 2009/0282101 A1, filed by Lim et al., on July 23, 2009, and published on November 12, 2009 (hereinafter Lim).

With respect to independent claim 21, Ording discloses a method performed by one or more processors executing on a computer system, the method comprising: 
…. (see below)
Receiving one or more instructions to launch or open a first desktop; Ording discloses launching a first desktop (also called “workspaces” in Ording) (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0006 [plurality of workspaces are available to the user of the system, and thumbnail images of those workspaces can be presented to the user at any time, allowing the user to seamlessly manage, edit, or switch between workspaces at any time], 0030 [describing the creation of workspaces by creating groups of objects together; each workspace comprises its own independent virtual desktop with independent object layouts and arrangements], 0031 [a bridge interface allows the user to be presented with thumbnail images of each workspace to allow for management or selection of any available workspace; thumbnails of each available workspace are presented in the bridge interface depicting the live look-in of each workspace as of the time it was deactivated, and how it would appear if reactivated] 0032 [describing Fig. 1, showing an active workspace with the bridge interface being presented to the user, the bridge showing a row of thumbnails representing available workspaces of a dashboard, three different desktop spaces, and a workspace occupied only by a calendar application, each represented by thumbnail images], 0034 [describing the bridge interface in greater detail; the bridge is depicted as a row of thumbnail images of each available space], 0036 [each workspace can have its own wallpaper, applications, icons, or other displayable objects; each workspace can additionally have its own set of independent display settings; each space serves as its own desktop, and users can personalize each space according to the user’s preferences], 0037 [application windows can be arranged within each space, including repositioning and resizing], 0039 [Fig. 1 represents Desktop 1, the active desktop, which is also represented via a thumbnail in the bridge interface (element 106)], 0041 [the bridge interface allows the user to see all available spaces and select which space to use; while the bridge is displayed, active applications remain in use per normal fashion], 0042 [introducing Figs. 2A-D, which describe how the user is able to manipulate the different workspaces], 0043 [describing Fig. 2A, in which a user moves workspaces within the bridge interface; here, changing the order of the workspaces], 0045-0048 [depicting Fig. 2B, in which a user switches between workspaces; in the example of Fig. 2B, this transition effect is called “sliding,” such as when a user uses a swipe gesture to transition between workspaces], 0049 [depicting Fig. 2C, in which a user has selected an object from the current workspace, and moves the selected object to a different workspace by dragging it from the active workspace to the “Desktop 2” thumbnail representation in the bridge view interface], 0050 [depicting Fig. 2D, in which a user performs the same action from Fig. 2C, but instead of dragging it into an existing workspace, creates a new workspace by dragging the selected object into a gap of the bridge view interface at the desired location], and 0060-0061 [depicting Fig. 4, in which a user creates a new desktop space, including a name, theme, and wallpaper for the new workspace; in this case, the user can click a “new space” icon (element 410) to trigger the new workspace configuration interface]).
Receiving one or more instructions to launch or open a second desktop; Ording discloses multiple desktops can be opened simultaneously, and further, that the user can create new workspaces using objects from existing workspaces or create new workspaces from scratch (see Ording, Figs. 2D and 4; see also, Ording, paragraphs 0050 and 0060-0061, described supra).
Receiving one or more instructions to open a first application window on the first desktop; Ording discloses opening a plurality of application windows within each workspace (see Ording, paragraphs 0036-0037, 0039, and 0060-0061, described supra).
Receiving one or more instructions to open a second application window on the second desktop; Ording discloses opening a plurality of application windows within each workspace (see Ording, paragraphs 0036-0037, 0039, and 0060-0061, described supra).
Displaying a first user view: Ording discloses displaying a selected first active workspace (see Ording, Fig. 1; see also, Ording, paragraphs 0032 and 0039, described supra).
A first thumbnail view of the first desktop; Ording discloses presenting thumbnail views of each available workspace, including the active workspace (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra).
A second thumbnail view of the second desktop; Ording discloses presenting thumbnail views of each available workspace, including all inactive workspaces (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra).
Wherein, the first thumbnail view of the first desktop comprises: a first miniature view of the first application window at a first position on the first desktop; Ording discloses that the thumbnail of each workspace presents a real-time miniaturized view of all display objects, including open application windows, within a particular workspace at the relative positions where they appear within the workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra).
Wherein, the second thumbnail view of the second desktop comprises: a second miniature view of the second application window at a second position on the second desktop; Ording discloses that the thumbnail of each workspace presents a real-time miniaturized view of all display objects, including open application windows, within a particular workspace at the relative positions where they appear within the workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra).
Storing a first data set reflecting a first state or configuration in a first memory storage device; wherein the first data set comprises: Ording discloses storing the state data of each workspace in memory (see Ording, Figs. 9A-C and 10; see also, Ording, paragraphs 0070-0084 [depicting the software architecture and application stack depicted in Figs. 9A-C for the creation, management, and storage for the multiple workspaces] and 0086-0097 [describing the hardware architecture of Fig. 10]; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra).
First position data for the first application window on the first desktop;…Ording discloses storing position data for each application window and other displayed GUI elements within each workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra).
Second position data for the second application window on the second desktop;… Ording discloses storing position data for each application window and other displayed GUI elements within each workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra).
Although Ording discloses storing position and size of each application window in each virtual workspace (see Ording, Figs. 1, 2-D, and 4; see also, Ording, paragraphs, 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra), Ording fails to expressly disclose …wherein the first position data comprises: a first set of values defining a first location and a first size of the first application window on the first desktop…wherein the second position data comprises: a second set of values defining a second location and a second size of the second application window or view on the second desktop.
	However, Malleck teaches a system for saving and restoring application runtime states of environments  using snapshots (see Malleck, Figs. 2 and 3; see also Malleck, paragraphs 0016-0017 [describing the exemplary environment in Fig. 1, where a user is running a plurality of applications, some of the applications containing a plurality of windows, which comprise the application-level runtime state of the computer system; the runtime state is dynamic, and changes throughout the period of time the computer is in use by the user], 0020 [showing a timeline of snapshot events, each associated with a change in the application-level runtime state], 0031-0032 [describing the state information stored in each application record, including window names, open files by the application, the windows which present the open files, the (x,y) position and current size of each window, the z-level information for each window with respect to the other open windows, etc.], 0035 [describing the data structure of Fig. 9, which indicates the data stored for each snapshot, including date/time when the snapshot was taken]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording and Malleck before him before the effective filing date of the claimed invention, to modify the method of Ording to incorporate storing values for locations and sizes of windows of all desktop views as taught by Malleck. One would have been motivated to make such a combination because this allows users to view all runtime environments at once for efficient user management, as taught by Malleck (see Malleck, paragraph 0003 [“For this reason, researchers and developers, operating-system and application-program developers, computer vendors, software vendors, and ultimately users of computer systems continue to seek useful and powerful management tools to assist computer users in managing the complex runtime states that users may create during the course of launching and interacting with multiple application programs.”]).
(from above) Ording and Malleck fail to further teach receiving one or more instructions allowing a first login action by a first user at a first client device.
	However, Lim teaches requiring user authentication via a user login to allow only authorized users to access the device (see Lim, paragraph 0160 [computer systems can be password protected and allow access over a network or the internet, and allow for a user to travel to a remote site or another computer and load the stored checkpoint from a first computer to a second computer]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording, Malleck, and Lim before him before the effective filing date of the claimed invention, to modify the method of Ording, as modified by Malleck, to incorporate login and authentication as taught by Lim, for securing user accounts. One would have been motivated to make such a combination because could computing systems allow multiple users to use multiple machines and access saved computer states, as taught by Lim (see Lim, paragraph 0038 [“What is needed is some way to overcome these disadvantages of the prior art, and in particular, to extract and restore the entire state of the computer system as a whole, not just of some portion of the memory. This then would enable complete restoration of the system to any point in its processing without requiring any application or operating system intervention, or any specialized or particular system software (such as API's and OS's) or hardware architecture. This invention provides a system and method that accomplishes this, and it does so in a way that makes possible even other unique features, such as the ability for one or even multiple users to run, evaluate, test, restart, and duplicate a processing stream not only from the same point, but also from different points. The invention accomplishes this, moreover, in a manner that allows checkpointing the entire state of the system in a way that allows state information to be portable between different hardware platforms and system software configurations.”]).
With respect to dependent claim 26, Ording, as modified by Malleck and Lim, teaches the method of claim 21, as described above.
	Ording and Malleck further teach the method, further comprising: 
In response to a state change, determining a second data set comprising updated state data; wherein the state change comprises the first user repositioning the first window; Ording further teaches constantly storing workspace data as changes are made to each workspace, including repositioning of windows (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21). Additionally, Malleck further teaches receiving changes to one or more of the open windows, such as by repositioning, which constitute state changes, taking a new snapshot each time the runtime state changes, and storing the updated information in a new snapshot record (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
Wherein the determining a second data set comprising updated state data comprises recalculating the first window position on the first desktop; Malleck further teaches recalculating the window positions responsive to a state change (see Malleck, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).

With respect to dependent claim 27, Ording, as modified by Malleck and Lim, teaches the method of claim 21, as described above.
	Malleck further teaches the method, further comprising: performing a restoration according to a selection of the first user.
	Malleck further teaches that the user can select to restore from any of the stored snapshots (see Malleck, Figs. 12A-G; see also, Malleck, paragraphs 0048-0049, described supra, claim 21).

Claims 22-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ording, in view of Malleck, further in view of Lim, further in view of U.S. Patent Application Publication No. 2014/0289333 A1, filed by Chan et al., on April 14, 2014, and published on September 25, 2014 (hereinafter Chan).

With respect to dependent claim 22, Ording, as modified by Malleck and Lim, teaches the method of claim 21, as described above.
Although Lim teaches network access for multiple computers in a distributed manner, which arguably teaches cloud computer systems (see Lim, paragraph 0160, described supra, claim 21), Lim does not expressly recite the term “cloud storage” or “cloud computing.” Therefore, Ording, Malleck, and Lim fail to further teach the method further comprising: delivering the first data set to a first cloud storage.
	However, Chan teaches a computing environment recreation system using cloud computing storage systems for use in sharing or restoring computing sessions across a plurality of devices (see Chan, Figs. 1 and 9A-B; see also, Chan, paragraphs 0032-0034 [describing the cloud computing architecture of Fig. 1 for use in recreating a computing environment by storing the environment information from a first device in the cloud and allowing a second device to access the information from the cloud to present the stored application environment], 0037 [cloud storage maintains an application state database of the application states which allows multiple different snapshots of application states to be stored and accessed based on the needs of particular users], 0097-0100 [describing Fig. 9A, in which two devices share application states using a cloud based storage system], and 0101 [describing Fig. 9B, in which an application state is shared between two devices of one or more users (e.g., one user with multiple devices, or two users) via the cloud storage system).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording, Malleck, Lim, and Chan before him before the effective filing date of the claimed invention, to modify the method of Ording, as modified by Malleck and Lim, to incorporate the use of cloud storage and cloud computing as taught by Chan. One would have been motivated to make such a combination because could computing systems allow multiple devices to share application states, as taught by Chan (see Chan, paragraph 0007 [“Techniques introduced here provide an application state sharing mechanism between user profiles (.e.g., implemented as separate user accounts.”]).

With respect to dependent claim 23, Ording, as modified by Malleck, Lim, and Chan, teaches the method of claim 22, as described above.
	Lim further teaches the method, further comprising: receiving one or more instructions allowing a second login action by the first user at a second client device.
	However, Lim teaches providing virtual desktops to a plurality of users using multiple machines, thus permitting a first user to work on a first computer, store the environment and state of the system, upload that state information to a network location, move to a second computer, login to the second computer, and access the stored virtual desktop information (see Lim, paragraph 0160, described supra, claim 21).

With respect to dependent claim 24, Ording, as modified by Malleck, Lim, and Chan, teaches the method of claim 23, as described above.
	Lim and Chan further teach the method, further comprising: accessing the first data set in the first cloud storage from the second client device to restore a session.
	Lim further teaches accessing the stored checkpoint information to restore the checkpointed session (see Lim, paragraphs 0093-0103 [full-state suspend-resume-and restore allows for a checkpoint of an entire system to be stored and either manually suspended or restored upon system interruption (e.g., crash or reboot), allowing a user to suspend/resume from a specific point, and do so an arbitrary number of times]; see also, Lim, paragraph 0160, described supra, claim 21).
	Additionally, Chan further teaches that the application state information is retrieved from the cloud storage system (see Chan, Figs. 1 and 9A-B; see also, Chan, paragraphs 0032-0034, 0037, 0097-0100, and 0101, described supra, claim 22).

With respect to dependent claim 25, Ording, as modified by Malleck, Lim, and Chan, teaches the method of claim 24, as described above.
	Ording and Malleck further teach the method, further comprising: 
In response to a state change, determining a second data set comprising updated state data; wherein the state change comprises the first user repositioning the first window; Ording further teaches constantly storing workspace data as changes are made to each workspace, including repositioning of windows (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21). Additionally, Malleck further teaches receiving changes to one or more of the open windows, such as by repositioning, which constitute state changes, taking a new snapshot each time the runtime state changes, and storing the updated information in a new snapshot record (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
Wherein the determining a second data set comprising updated state data comprises recalculating the first window position on the first desktop; Malleck further teaches recalculating the window positions responsive to a state change (see Malleck, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).

With respect to dependent claim 28, Ording, as modified by Malleck and Lim, teaches the method of claim 21, as described above.
Although Lim teaches network access for multiple computers in a distributed manner, which arguably teaches cloud computer systems (see Lim, paragraph 0160, described supra, claim 21), Lim does not expressly recite the term “cloud storage” or “cloud computing.” Therefore, Ording, Malleck, and Lim fail to further teach the method further comprising: delivering the first data set to a first cloud storage. 
	However, Chan teaches a computing environment recreation system using cloud computing storage systems for use in sharing or restoring computing sessions across a plurality of devices (see Chan, Figs. 1 and 9A-B; see also, Chan, paragraphs 0032-0034, 0037, 0097-0100, and 0101, described supra, claim 22).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording, Malleck, Lim, and Chan before him before the effective filing date of the claimed invention, to modify the method of Ording, as modified by Malleck and Lim, to incorporate the use of cloud storage and cloud computing as taught by Chan. One would have been motivated to make such a combination because could computing systems allow multiple devices to share application states, as taught by Chan (see Chan, paragraph 0007 [“Techniques introduced here provide an application state sharing mechanism between user profiles (.e.g., implemented as separate user accounts.”]).
	Ording, Malleck, and Chan further teach
In response to a state change, determining a second data set; Ording further teaches constantly storing workspace data as changes are made to each workspace (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21). Additionally, Malleck further teaches receiving changes to one or more of the open windows, such as by repositioning, which constitute state changes, taking a new snapshot each time the runtime state changes, and storing the updated information in a new snapshot record (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
Delivering the second data set to the first cloud storage; Chan further teaches delivering the second data set to the cloud storage (see Chan, Figs. 1 and 9A-B; see also, Chan, paragraphs 0032-0034, 0037, 0097-0100, and 0101, described supra, claim 22).
Performing a restoration according to a selection by the first user of the first data set or the second data set; Malleck further teaches that the user can select to restore from any of the stored snapshots (see Malleck, Figs. 12A-G; see also, Malleck, paragraphs 0048-0049, described supra, claim 21).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ording, in view of Malleck, further in view of Lim, further in view of U.S. Patent Application Publication No. 2004/0017394 A1, filed by Adachi on April 3, 2003, and published on January 29, 2004 (hereinafter Adachi).

With respect to dependent claim 29, Ording, as modified by Malleck and Lim, teaches the method of claim 21, as described above.
	Malleck further teaches the method, further comprising: 
Wherein the first location is defined or determined using a first reference point and a first desktop identifier…; Malleck further teaches that window positions are defined using a coordinate system and a reference point defined by (x,y) coordinates, and a desktop identifier indicating which desktop the window belongs to (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
Wherein the second location is defined or determined using a second reference point and a second desktop identifier; Malleck further teaches that window positions are defined using a coordinate system and a reference point defined by (x,y) coordinates, and a desktop identifier indicating which desktop the window belongs to (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
Although Malleck teaches storing window positions using (x,y) coordinates (see Malleck, paragraphs 0031-0032, described supra, claim 22), which would appear to render obvious the selection of a specific pixel, such as the upper left corner pixel as obvious to try (e.g., choosing from a finite number of identified, predictable, solutions with a reasonable expectation of success; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397), because Malleck does not explicitly state it stores the specifically claimed upper left pixel for windows within a workspace, Ording, Malleck, and Lim do not appear to teach…wherein the first reference point is an upper left pixel location of the first application window…wherein the second reference point is an upper left pixel location of the second application window.
	However, Adachi teaches storing information about open windows and their locations using the upper left corner coordinate as the reference point (see Adachi, Fig. 5; see also, Adachi, paragraph 0040 [describing the process of Fig. 3, which stores the information for open windows using the upper left corner coordinates, the height, and the length of the window as depicted in Fig. 5]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording, Malleck, Lim, and Adachi before him before the effective filing date of the claimed invention, to modify the method of Ording, as modified by Malleck and Lim, to incorporate storing the upper left corner coordinates for each open window as taught by Adachi. One would have been motivated to make such a combination because this allows exact positioning of each window to be stored, as taught by Adachi (see Adachi, paragraph 0040, described supra).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ording, in view of Lim.

With respect to independent claim 30, Ording discloses a computer-readable storage medium storing instructions that, when executed, generate on a display device a graphical user interface for presenting work areas and perform the following operations: Ording discloses a computer-readable storage medium storing instructions to present applications within work areas on a display during operation (see Ording, Fig. 10; see also, Ording, paragraphs 0086-0097, described supra, claim 21).
Determining a first state, wherein determining the first state comprises: Ording discloses determining a first state of the computing system (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Receiving one or more instructions to launch or open at least a first user interface work area, the first user interface work area comprising a first virtual desktop; Ording discloses launching a first work area within the display comprising a first virtual desktop (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Receiving one or more instructions to launch or open at least a second user interface work area, the second user interface work area comprising a second virtual desktop; Ording discloses multiple desktops can be opened simultaneously, and further, that the user can create new workspaces using objects from existing workspaces or create new workspaces from scratch (see Ording, Figs. 2D and 4; see also, Ording, paragraphs 0050 and 0060-0061, described supra, claim 21).
Receiving one or more instructions to open at least a first application window or view in the first user interface work area; Ording discloses opening a plurality of application windows within each workspace (see Ording, paragraphs 0036-0037, 0039, and 0060-0061, described supra, claim 21).
Receiving one or more instructions to open at least a second application window or view in the second user interface work area; Ording discloses opening a plurality of application windows within each workspace (see Ording, paragraphs 0036-0037, 0039, and 0060-0061, described supra, claim 21).
Creating, modifying, updating, and/or storing a first data set reflecting a first state or configuration; Ording discloses storing state data for each workspace (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Wherein the first data set comprises: 
First position data for the first application window or view in the first user interface work area; Ording discloses storing position data for each application window and other displayed GUI elements within each work area (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Second position data for the second application window or view in the second user interface work area; Ording discloses storing position data for each application window and other displayed GUI elements within each work area (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Ording fails to expressly disclose Determining, detecting, or receiving a restart, [reboot], or crash event.
	However, Lim teaches accessing the stored checkpoint information to restore the checkpointed session (see Lim, paragraphs 0093-0103, described supra, claim 24; see also, Lim, paragraph 0160, described supra, claim 21).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording and Lim before him before the effective filing date of the claimed invention, to modify the medium of Ording to incorporate detecting system restarts as taught by Lim. One would have been motivated to make such a combination because this permits full restoration of a computer to a stored state, as taught by Lim (see Lim, paragraph 0038, described supra, claim 21).
	Ording, as modified by Lim, further teaches
After determining, detecting, or receiving a restart, reboot, or crash event, accessing or reading the first data set reflecting the first state or configuration; Lim further teaches accessing the stored state information upon restart (see Lim, paragraphs 0093-0103, described supra, claim 24).
Based on the accessing or reading the first data set reflecting the first state or configuration, performing a loading or creation of a first restored state reflecting the first state or configuration; Lim further teaches using the stored state information to recreate the computing environment from immediately prior to the shutdown, reboot, or crash event (see Lim, paragraphs 0093-0103, described supra, claim 24).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ording, in view of Malleck, further in view of Adachi, further in view of Lim.

With respect to independent claim 31, Ording discloses a method performed by one or more processors executing on a computer system, the method comprising: 
Determining a first state, wherein determining the first state comprises: Ording discloses determining a first state of a computing environment (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
…. (see below) 
Receiving one or more instructions to launch or open at least a first user interface work area comprising a first desktop; Ording discloses launching a first work area within the display comprising a first virtual desktop (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Receiving one or more instructions to launch or open at least a second user interface work area comprising a second desktop; Ording discloses multiple desktops can be opened simultaneously, and further, that the user can create new workspaces using objects from existing workspaces or create new workspaces from scratch (see Ording, Figs. 2D and 4; see also, Ording, paragraphs 0050 and 0060-0061, described supra, claim 21).
Receiving one or more instructions to open at least a first application window in the first user interface work area; Ording discloses opening a plurality of application windows within each workspace (see Ording, paragraphs 0036-0037, 0039, and 0060-0061, described supra, claim 21).
Receiving one or more instructions to open at least a second application window in the second user interface work area; Ording discloses opening a plurality of application windows within each workspace (see Ording, paragraphs 0036-0037, 0039, and 0060-0061, described supra, claim 21).
Storing a first data set reflecting a first state or configuration in a first memory storage device; Ording discloses storing state data for each workspace (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Wherein the first data set comprises: 
First position data for the first application window on the first desktop; Ording discloses storing position data for each application window and other displayed GUI elements within each workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Second position data for the second application window on the second desktop; Ording discloses storing position data for each application window and other displayed GUI elements within each workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Although Ording discloses storing position and size of each application window in each virtual workspace (see Ording, Figs. 1, 2-D, and 4; see also, Ording, paragraphs, 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21), Ording fails to expressly disclose…wherein the first position data comprises: a first set of values defining a first location and a first size of the first application window in the first user interface work area…wherein the second position data comprises: a second set of values defining a second location and a second size of the second application window or view in second user interface work area.
	However, Malleck teaches that window positions are defined using a coordinate system and a reference point defined by (x,y) coordinates, such as the upper left corner, and a desktop identifier indicating which desktop the window belongs to (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording and Malleck before him before the effective filing date of the claimed invention, to modify the method of Ording to incorporate storing position and identifier data of windows within a desktop based on (x,y) coordinates of a window as taught by Malleck. One would have been motivated to make such a combination because this provides the user with a live snapshot of an environment using real information associated with the contents of a desktop , as taught by Malleck (see Malleck, paragraph 0003, described supra, claim 21).
Although Malleck teaches storing window positions using (x,y) coordinates (see Malleck, paragraphs 0031-0032, described supra, claim 22), which would appear to render obvious the selection of a specific pixel, such as the upper left corner pixel as obvious to try (e.g., choosing from a finite number of identified, predictable, solutions with a reasonable expectation of success; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397), because Malleck does not explicitly state it stores the specifically claimed upper left pixel for windows within a workspace, Ording and Malleck do not appear to teach…wherein the first set of values comprise a first reference point and a first desktop identifier, wherein the first reference point is an upper left pixel location of the first application window…wherein the second set of values comprise a second reference point and a second desktop identifier, wherein the second reference point is an upper left pixel location of the second application window.
	However, Adachi teaches storing information about open windows and their locations using the upper left corner coordinate as the reference point (see Adachi, Fig. 5; see also, Adachi, paragraph 0040, described supra, claim 29).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording, Malleck, and Adachi before him before the effective filing date of the claimed invention, to modify the method of Ording, as modified by Malleck, to incorporate storing the upper left corner coordinates for each open window as taught by Adachi. One would have been motivated to make such a combination because this allows exact positioning of each window to be stored, as taught by Adachi (see Adachi, paragraph 0040, described supra, claim 29).
Ording, Malleck, and Lim fail to further teach determining, detecting, or receiving a restart, [reboot], or crash event.
	However, Lim teaches accessing the stored checkpoint information to restore the checkpointed session (see Lim, paragraphs 0093-0103, described supra, claim 24; see also, Lim, paragraph 0160, described supra, claim 21).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording, Malleck, Adachi, and Lim before him before the effective filing date of the claimed invention, to modify the method of Ording, as modified by Malleck and Adachi, to incorporate detecting system restarts as taught by Lim. One would have been motivated to make such a combination because this permits full restoration of a computer to a stored state, as taught by Lim (see Lim, paragraph 0038, described supra, claim 21).
	Ording, as modified by Malleck, Adachi, and Lim, further teaches
After determining, detecting, or receiving a restart, reboot, or crash event, accessing or reading the first data set reflecting the first state or configuration; Lim further teaches accessing the stored state information upon restart (see Lim, paragraphs 0093-0103, described supra, claim 24).
Based on the accessing or reading the first data set reflecting the first state or configuration, performing a loading or creation of a first restored state reflecting the first state or configuration; Lim further teaches accessing the stored state information upon restart (see Lim, paragraphs 0093-0103, described supra, claim 24).
(from above)…receiving one or more instructions allowing a first login action by a first user; Lim further teaches requiring user authentication via a user login to allow only authorized users to access the device (see Lim, paragraph 0160, described supra, claim 21).

Claims 32, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ording, in view of Malleck, further in view of Adachi.

With respect to independent claim 32, Ording discloses a system comprising: 
A display device; and a computing device in communication with the display device, wherein the computing device is capable of performing at least the following: Ording discloses a system comprising a display device in communication with a computing device capable of performing system restoration functionality (see Ording, Fig. 10; see also, Ording, paragraphs 0086-0097, described supra, claim 21).
Receiving one or more instructions to launch or open a first desktop; Ording discloses launching a first work area within the display comprising a first virtual desktop (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Receiving one or more instructions to launch or open a second desktop; Ording discloses multiple desktops can be opened simultaneously, and further, that the user can create new workspaces using objects from existing workspaces or create new workspaces from scratch (see Ording, Figs. 2D and 4; see also, Ording, paragraphs 0050 and 0060-0061, described supra, claim 21).
Receiving one or more instructions to open a first application window on the first desktop; Ording discloses opening a plurality of application windows within each workspace (see Ording, paragraphs 0036-0037, 0039, and 0060-0061, described supra, claim 21).
Receiving one or more instructions to open a second application window on the second desktop; Ording discloses opening a plurality of application windows within each workspace (see Ording, paragraphs 0036-0037, 0039, and 0060-0061, described supra, claim 21).
Storing a first data set reflecting a first state or configuration in a first memory storage device; Ording discloses storing state data for each workspace (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Wherein the first data set comprises: 
First position data for the first application window on the first desktop…; Ording discloses storing position data for each application window and other displayed GUI elements within each workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Second position data for the second application window on the second desktop;… Ording discloses storing position data for each application window and other displayed GUI elements within each workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Ording fails to expressly disclose…wherein the first position data comprises: a first set of values defining a first location and a first size of the first application window on the first desktop…wherein the second position data comprises: a second set of values defining a second location and a second size of the second application window or view on the second desktop. 
	However, Malleck teaches that window positions are defined using a coordinate system and a reference point defined by (x,y) coordinates, such as the upper left corner, and a desktop identifier indicating which desktop the window belongs to (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording and Malleck before him before the effective filing date of the claimed invention, to modify the system of Ording to incorporate storing position and identifier data of windows within a desktop based on (x,y) coordinates of a window as taught by Malleck. One would have been motivated to make such a combination because this provides the user with a live snapshot of an environment using real information associated with the contents of a desktop , as taught by Malleck (see Malleck, paragraph 0003, described supra, claim 21).
Although Malleck teaches storing window positions using (x,y) coordinates (see Malleck, paragraphs 0031-0032, described supra, claim 22), which would appear to render obvious the selection of a specific pixel, such as the upper left corner pixel as obvious to try (e.g., choosing from a finite number of identified, predictable, solutions with a reasonable expectation of success; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397), because Malleck does not explicitly state it stores the specifically claimed upper left pixel for windows within a workspace, Ording and Malleck do not appear to teach…wherein the first set of values comprise a first reference point and a first desktop identifier, wherein the first reference point is an upper left pixel location of the first application window…wherein the second set of values comprise a second reference point and a second desktop identifier, wherein the second reference point is an upper left pixel location of the second application window.
	However, Adachi teaches storing information about open windows and their locations using the upper left corner coordinate as the reference point (see Adachi, Fig. 5; see also, Adachi, paragraph 0040, described supra, claim 29).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording, Malleck, and Adachi before him before the effective filing date of the claimed invention, to modify the system of Ording, as modified by Malleck, to incorporate storing the upper left corner coordinates for each open window as taught by Adachi. One would have been motivated to make such a combination because this allows exact positioning of each window to be stored, as taught by Adachi (see Adachi, paragraph 0040, described supra, claim 29).

With respect to dependent claim 37, Ording, as modified by Malleck and Adachi, teaches the system of claim 32, as described above.
	Ording and Malleck further teach the system wherein the computing device is further capable of performing at least the following: 
In response to a state change, determining a second data set comprising updated state data; wherein the state change comprises the first user repositioning the first window; Ording further teaches constantly storing workspace data as changes are made to each workspace, including repositioning of windows (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21). Additionally, Malleck further teaches receiving changes to one or more of the open windows, such as by repositioning, which constitute state changes, taking a new snapshot each time the runtime state changes, and storing the updated information in a new snapshot record (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
Wherein the determining a second data set comprising updated state data comprises recalculating the first window location on the first desktop; Malleck further teaches recalculating the window positions responsive to a state change (see Malleck, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).

With respect to dependent claim 40, Ording, as modified by Malleck and Adachi, teaches the system of claim 32, as described above.
	Ording and Malleck further teach the system wherein the computing device is further capable of performing at least the following: 
Displaying a first user view, the first user view comprising: Ording further teaches displaying a first user view (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
A first thumbnail view of the first desktop; Ording further teaches presenting a view comprising thumbnail views of each open or captured desktop to the user (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
A second thumbnail view of the second desktop; Ording further teaches presenting a view comprising thumbnail views of each open or captured desktop to the user (see Ording, Figs. 1 and 2A-D; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Wherein, the first thumbnail view of the first desktop comprises: a first miniature view of the first application window at a first position on the first desktop; Ording further teaches that the thumbnail of each workspace presents a real-time miniaturized view of all display objects, including open application windows, within a particular workspace at the relative positions where they appear within the workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21).
Wherein, the second thumbnail view of the second desktop comprises: a second miniature view of the second application window at a second position on the second desktop; Ording further teaches that the thumbnail of each workspace presents a real-time miniaturized view of all display objects, including open application windows, within a particular workspace at the relative positions where they appear within the workspace (see Ording, Figs. 1, 2A-D, and 4; see also, Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21) .

Claims 33-36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ording, in view of Malleck, further in view of Adachi, further in view of Chan.

With respect to dependent claim 33, Ording, as modified by Malleck and Adachi, teaches the system of claim 32, as described above.
Ording, Malleck, and Adachi fail to further teach wherein the computing device is further capable of performing at least the following: delivering the first data set to a first cloud storage.
	However, Chan teaches a computing environment system using cloud computing storage systems for use in sharing or restoring computing sessions across a plurality of devices (see Chan, Figs. 1 and 9A-B; see also, Chan, paragraphs 0032-0034, 0037, 0097-0100, and 0101, described supra, claim 22).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording, Malleck, Adachi, and Chan before him before the effective filing date of the claimed invention, to modify the system of Ording, as modified by Malleck and Chan, to incorporate cloud storage systems as taught by Chan, for sharing application states across multiple devices. One would have been motivated to make such a combination because could computing systems allow multiple devices to share application states, as taught by Chan (see Chan, paragraph 0007, described supra, claim 22).

With respect to dependent claim 34, Ording, as modified by Malleck, Adachi, and Chan, teaches the system of claim 33, as described above.
	Chan further teaches the system, wherein the computing device is further capable of performing at least the following: receiving one or more instructions allowing a login action by a first user at a client device.
	Chan further teaches presenting a login at a client device to authenticate a user (see Chan, paragraphs 0069-0070 [describing the user authentication process for the users on their devices], 0077 [authenticate a user to access the user’s profile information], and 0094 [user logs in and is authenticated]).

With respect to dependent claim 35, Ording, as modified by Malleck, Adachi, and Chan, teaches the system of claim 34, as described above.
	Malleck and Chan further teach the device wherein the computing device is further capable of performing at least the following: accessing the first data set in the first cloud storage from the client device to restore a session.
	Malleck further teaches that the user can select to restore from any of the stored snapshots (see Malleck, Figs. 12A-G; see also, Malleck, paragraphs 0048-0049, described supra, claim 21).
	Additionally, Chan further teaches retrieving the state from cloud storage (see Chan, Figs. 1 and 9A-B; see also, Chan, paragraphs 0032-0034, 0037, 0097-0100, and 0101, described supra, claim 22).

With respect to dependent claim 36, Ording, as modified by Malleck, Adachi, and Chan, teaches the system of claim 35, as described above.
	Ording and Malleck further teach the system wherein the computing device is further capable of performing at least the following: 
In response to a state change, determining a second data set comprising updated state data; wherein the state change comprises the first user repositioning the first window; Ording further teaches constantly storing workspace data as changes are made to each workspace (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21). Additionally, Malleck further teaches receiving changes to one or more of the open windows, such as by repositioning, which constitute state changes, taking a new snapshot each time the runtime state changes, and storing the updated information in a new snapshot record (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
Wherein the determining a second data set comprising updated state data comprises recalculating the first window location on the first desktop; Malleck further teaches recalculating the window positions responsive to a state change (see Malleck, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).

With respect to dependent claim 38, Ording, as modified by Malleck, Adachi, and Chan, teaches the system of claim 35, as described above.
	Malleck further teaches the system wherein the computing device is further capable of performing at least the following: performing a restoration according to a selection of the first user.
	Malleck further teaches that the user can select to restore from any of the stored snapshots (see Malleck, Figs. 12A-G; see also, Malleck, paragraphs 0048-0049, described supra, claim 21).

With respect to dependent claim 39, Ording, as modified by Malleck and Adachi, teaches the system of claim 32, as described above.
Ording, Malleck, and Adachi fail to further teach the system wherein the computing device is further capable of performing at least the following: Delivering the first data set to a first cloud storage.
	However, Chan teaches a computing environment recreation system using cloud computing storage systems for use in sharing or restoring computing sessions across a plurality of devices (see Chan, Figs. 1 and 9A-B; see also, Chan, paragraphs 0032-0034, 0037, 0097-0100, and 0101, described supra, claim 22).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ording, Malleck, Adachi, and Chan before him before the effective filing date of the claimed invention, to modify the system of Ording, as modified by Malleck and Adachi, to incorporate cloud storage systems as taught by Chan, for sharing application states across multiple devices. One would have been motivated to make such a combination because could computing systems allow multiple devices to share application states, as taught by Chan (see Chan, paragraph 0007, described supra, claim 22).
	Ording, as modified by Malleck, Adachi, and Chan, further teaches
In response to a state change, determining a second data set; Ording further teaches constantly storing workspace data as changes are made to each workspace (see Ording, paragraphs 0031, 0032, 0034, 0039, 0041-0043, and 0045-0048, described supra, claim 21). Additionally, Malleck further teaches receiving changes to one or more of the open windows, such as by repositioning, which constitute state changes, taking a new snapshot each time the runtime state changes, and storing the updated information in a new snapshot record (see Malek, Figs. 8 and 9; see also, Malleck, paragraphs 0016-0017, 0020, 0031-0032, and 0035, described supra, claim 21).
Delivering the second data set to the first cloud storage; Chan further teaches delivering the second data set to the cloud storage (see Chan, Figs. 1 and 9A-B; see also, Chan, paragraphs 0032-0034, 0037, 0097-0100, and 0101, described supra, claim 22).
Performing a restoration according to a selection by the first user of the first data set or the second data set; Malleck further teaches that the user can select to restore from any of the stored snapshots (see Malleck, Figs. 12A-G; see also, Malleck, paragraphs 0048-0049, described supra, claim 21).

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173